Citation Nr: 1226208	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-44 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter is before the Board of Veterans' Appeal (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Veteran submitted a timely VA Form 9 indicating his wish for a "personal hearing" with respect to the issue of entitlement to an evaluation in excess of 70 percent for PTSD.  In light of this statement, it is unclear whether he desires a hearing before an RO Decision Review Officer (DRO) or a Travel Board or videoconference hearing before the Board.  As such, this matter should be remanded to clarify if the Veteran desires a local hearing and, if so, to schedule him for a DRO hearing or Travel Board or videoconference Board hearing per his choosing. See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).  Thus, while the Board regrets any additional delay in adjudicating this pending claim, a remand is required.


Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine if he desires a hearing and, if so, the type of hearing requested.  If a hearing is requested, schedule the Veteran for a DRO or Board hearing per his choosing.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


